DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 11/10/2021.


Status of Claims


Claims 1, 8, and 15 have been amended. 
Claims 1-20 are now pending.

Response to Arguments

35 U.S.C. 112(a) rejection of claims 1-20 is withdrawn in light of the Applicant’s specification support provided.
Applicant's arguments filed on 11/10/2021 regarding the 35 U.S.C. 103 rejection of claims 1-20 have been fully considered. As per amended independent claims 1, 8, and 15, the Applicant argues that the cited references, taken individually or in combination, fail to teach or even suggest the limitation of “unlock and enable use of the product in communication with the radiofrequency identification circuit” (pgs. 9-15).
The Examiner respectfully disagrees. The Applicant provided clarification on the interpretation of “unlock and enable use of the produce” to mean that the product itself is unlocked and enabled for used instead of unlocking a container in which a product is stored. The Applicant also provided support in paragraph’s [0036], [0043]-[0047], [0053]-[0054], [0073]-[0074], and [0082]-[0083] for this limitation. Based on the information 


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al. (US 2013/0211870 A1) in view of Butler et al. (US 2015/0129666 A1) in further view of Diorio et al. (US 9,024,729 B1), and in further view of Fredrich et al. (US 2018/0144389 A1).
As per claim 1 (Currently Amended), Lawson teaches a cloud-based radiofrequency identification-driven inventory management server apparatus comprising (Lawson e.g. Figs. 2 and 4, A cloud-based product tracking system that collects data from multiple devices throughout a supply chain (Abstract). The collected supply chain data can be used to manage inventory [0083]. Fig. 4 inventory server 404 can maintain current inventory levels for various products, records of such intakes and shipments, product order information, etc. [0050]. Product lots can be tracked through portions of the supply chain using radio frequency identification tags physically attached to the lots [0070].): 
Lawson in view of Butler teach a communication interface to receive a first message from a radiofrequency identification circuit via an antenna at a first location, the first message to include a keycode associated with the radiofrequency identification circuit to identify a disposable sterile product associated with the radiofrequency identification circuit; 

Lawson does not explicitly teach receive a first message from a radiofrequency identification circuit via an antenna.
However, Butler teaches receive a first message from a radiofrequency identification circuit via an antenna (Butler e.g. Fig. 1, Butler teaches a system and 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Lawson’s product tracking system to include communication with RFID circuits via an antenna as taught by Butler in order to improve connectivity to the reader (Butler e.g. [0056]).
Lawson does not explicitly teach, however, Butler a keycode verifier to verify the keycode as authentic and associated with the product; (Butler e.g. Figs. 1 & 17, The RFID tag 102 may interface with the reader 140 as shown in Fig. 17. Reader 140 may allow for automatic data capture and verification functionality (i.e. verifier) [0364].  For example, component identification may be recorded on the commercial RFID tag 2102 to include the OEM information, repair enterprise information, component number, serial number, component revision level, or the like [0469]. The component information (i.e. keycode) may be read 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Lawson’s product tracking system data gathering devices to include verification/authentication of RFID tag keycode (i.e. product identifier) as taught by Butler in order to identify and prevent counterfeit parts [0056].
Lawson in view of Butler and Diorio, teach a certificate generator to provide, when the keycode is verified as authentic and associated with the product, a certificate of quality for the product, the certificate to be sent in a second message to a local computing device at the first location to unlock and enable, in communication with the radiofrequency identification circuit, the product for use, the certificate generator to, when the keycode is not verified as authentic and associated with the product, warn of a failure of the product; 
Lawson in view of Butler teach verifying the keycode associated with the product as authentic or not authentic as identified above in claim 1b (Butler e.g. Commercial RFID tag 2102 may be used in counterfeit part prevention by storing the component supplier information, component identification, component serial numbers, or the like (i.e. keycode). The component information (i.e. keycode) may 
Lawson in view of Butler do not explicitly teach, however, Diorio teaches a certificate generator to provide, when the keycode is verified as authentic and associated with the product, a certificate of quality for the product, the certificate to be sent in a second message to a local computing device at the first location to unlock and enable, in communication with the radiofrequency identification circuit, the product for use,  the certificate generator to, when the keycode is not verified as authentic and associated with the product, warn of a failure of the product (Diorio e.g. Fig. 12, Diorio teaches a RFID system endorsing an RFID tag which includes authenticating the RFID tag to determine the legitimacy of the tag and/or the object to which the tag is attached, and validating one or more certificates that embody assertions that the tag and/or the object to which the tag is attached possess one or more properties (col. 3 lines 41-47). The reader may construct a certificate (i.e. certificate generator) from the tag ID and one or more assertions accessible to the reader (col. 5 lines 26-28 & Fig. 9). Certificate 636 may be stored in a portion 635 of tag memory 630 that is readable by an external device (col. 12 lines 12-13 & Fig. 6). The certificates may indicate whether product has been approved by one or more entities (e.g. NGOs, governments, laboratories, etc.), whether it meets safety standards, IP licensure requirements, etc. (i.e. usability) The tag includes a secret, also known as a key, which is typically not readable by an RFID reader but is known to a verification authority accessible by the reader over a network (col. 3 lines 48-50). The verification authority uses the challenge and its knowledge of the tags key and cryptographic algorithm to confirm or refute the tags response and thereby ascertain the tags or items authenticity (col. 4 lines 21-24). For example, the verification authority 1030 may use the received identifier from the reader 1020 to find and access a local copy of the tags stored secret/key, compute a response from the secret/key and the received challenge, and compare the computed response with the actual, received tag response. If the two responses match then the tag is authentic, and if the responses do not match then the tag is not authentic (i.e. unlock and enable use) (cols. 16-17 lines 54-6 & Figs. 10-12). A reader (i.e. local computing device) that receives a confirming reply from a certification authority can ascertain that the tag or item to which the tag is attached possesses the ascribed property (i.e. authentic). For example, a consumer using an RFID-enabled mobile phone (i.e. local computing device) to interrogate a product (like a designer purse) prior to purchase, the verification/certification authority will send a reply to the phone indicating whether 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Lawson in view of Butler’s product tracking system to include a certificate generator as taught by Diorio in order to determine if the product is authentic or counterfeit and to verify attributes (Diorio e.g. col. 2 lines 9-19).
Lawson in view of Butler, Diorio, Carlson, and Fredrich teach an inventory predictor to predict, modeled for the first location based on an identification of the product and usage information for at least one of the product or the first location from the radiofrequency identification circuit, an exhaustion of the product at the first location based on use or failure; and HANLEY, FLIGHT & ZIMMERMAN, LLCPage 2 of 16 Attorney Docket No. 20392/320054Application No. 16/175,306 Response to Office Action dated August 10, 2021 
Lawson teaches a product tracking/inventory system that monitors inventory levels for various products and determines depletion of inventory levels (Lawson e.g. Fig. 4,  inventory server 4043 maintains current inventory levels for various products, records of product intakes and shipments, product order information, available warehouse capacity, and other such information (Fig. 4 & 
Lawson also teaches modelling of the supply chain and using the model to predict status of a product within the supply chain and evaluate inventory levels (Lawson e.g. Fig. 4, In addition to modeling the plant facilities within a supply chain entity, data model 422 can also model the larger supply chain in order to more accurately determine a current or predicted status of a product within the supply chain [0076]. Tracking component 412 can reference data model 422 in connection with determining a status of products in the supply chain [0079]. Tracking component 412 may determine a rate at which the product is sold (i.e. usage) at the retail entities, and assess whether present and future inventory levels will meet this demand based on current inventory level, etc. based in part on supply chain interdependencies identified by correlation component 406 and/or data model 422 [0084].)
Lawson in view of Butler and Diorio do not explicitly teach an inventory predictor to predict an exhaustion of the product at a first location based on use.

The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Lawson in view of Butler and Diorio’s product tracking/inventory system to include an inventory predictor that predicts time for exhaustion of a product as taught by Fredrich in order to provide an opportunity to replenish the item prior to exhaustion (Fredrich [0029] and [0048]).
Lawson teaches an output generator to trigger an order of the product when the exhaustion of the product at the first location is predicted (Lawson e.g. The product tracking system can be integrated with business-level systems to dynamically modify orders for supplies, shipping orders, or other business-level operations based on current supply chain information [0010]. Inventory server 4043 at a warehouse stage of the supply chain (i.e. first location) maintains current inventory levels for various products, records of product intakes and shipments, 
As per claim 8 (Currently Amended), Lawson teaches a computer-readable storage medium comprising instructions which, when executed, cause at least one processor to at least (Lawson e.g. Fig. 2 cloud-based product tracking system includes memory 214 and processors 212. Memory 214 can be a computer-readable storage medium storing computer-executable instructions and/or information for performing the functions described herein with reference to the systems and/or methods disclosed [0044]. Software instructions are stored on memory 214 and executed by processor(s) 212 [0043].): 
Lawson in view of Butler teach receive a first message from a radiofrequency identification circuit via an antenna at a first location, the first message to include a keycode associated with the radiofrequency identification circuit to identify a disposable sterile product associated with the radiofrequency identification circuit
Lawson in view of Butler teach verify the keycode as authentic and associated with the product; (See claim 1b for response.)
Lawson in view of Butler and Diorio teach provide, when the keycode is verified as authentic and associated with the product, a certificate of quality for the product, the certificate to be sent in a second message to a local computing device at the first location to unlock and enable, in communication with the radiofrequency identification circuit, the product for use; (See claim 1c for response.)
Lawson in view of Butler and Diorio teach when the keycode is not verified as authentic and associated with the product, warn of a failure of the product; (See claim 1c for response.)
Lawson in view of Butler, Diorio, and Fredrich teach predict, modeled for the first location based on an identification of the product and usage information for at least one of the product or the first location from the radiofrequency identification circuit, an exhaustion of the product at the first location based on use or failure; and HANLEY, FLIGHT & ZIMMERMAN, LLCPage 4 of 16(See claim 1d for response.) Attorney Docket No. 20392/320054Application No. 16/175,306 Response to Office Action dated August 10, 2021 
Lawson teaches trigger an order of the product when the exhaustion of the product at the first location is predicted. (See claim 1e for response.)
As per claim 15 (Currently Amended) Lawson teaches a method comprising (Lawson e.g. Fig. 15 Method for tracking product through a supply chain using a cloud platform [0026].): 
Lawson in view of Butler teach receiving, by executing an instruction using at least one processor, a first message from a radiofrequency identification circuit via an antenna at a first location, the first message to include a keycode associated with the radiofrequency identification circuit to identify a disposable sterile product associated with the radiofrequency identification circuit; (See claim 1a for response.)
Lawson in view of Butler teach verifying, by executing an instruction using the at least one processor, the keycode as authentic and associated with the product; (See claim 1b for response.)
Lawson in view of Butler and Diorio teach when the keycode is not verified as authentic and associated with the product, warning of a failure of the product; (See claim 1c for response.)
Lawson in view of Butler and Diorio teach providing, by executing an instruction using the at least one processor when the keycode is verified as authentic and associated with the product, a certificate of quality for the product, the certificate to be sent in a second message to a local computing device at the first location to unlock and enable, in communication with the radiofrequency identification circuit, the product for use; (See claim 1c for response.)
Lawson in view of Butler, Diorio, and Fredrich teach predicting, modeled for the first location based on an identification of the product and usage information for at least one of the product or the first location from the radiofrequency HANLEY, FLIGHT & ZIMMERMAN, LLCPage 6 of 16 Attorney Docket No. 20392/320054Application No. 16/175,306 Response to Office Action dated August 10, 2021 identification circuit by executing an instruction using the at least one processor, an exhaustion of the product at the first location based on use or failure
Lawson teaches triggering, by executing an instruction using the at least one processor, an order of the product when the exhaustion of the product at the first location is predicted. (See claim 1e for response.)
As per claims 2, 9, and 16 (Original) Lawson in view of Butler, Diorio, and Fredrich teach the apparatus of claim 1, computer-readable storage medium of claim 8, and method of claim 15, Lawson in view of Butler teach wherein the keycode is to be formed from a serial number embedded in the radiofrequency identification circuit.
Lawson teaches product units or product lots can be associated with a unique identification number (i.e. keycode) so that the products can be identified at certain points within the supply chain. For example, the products may be stamped with a unique two-dimensional (2D) barcode at the supply or manufacturing entity [0068].
Lawson does not teach the unique identification number (i.e. keycode) is formed from a serial number embedded in the radiofrequency identification circuit.
However, Butler teaches wherein the keycode is to be formed from a serial number embedded in the radiofrequency identification circuit (Butler e.g. Component identification may be recorded on the commercial RFID tag 2102 to include the OEM information, repair enterprise information, component number, serial number, component revision level, or the like [0469].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Lawson’s product tracking system to include a unique identification number (i.e. keycode) formed from a serial number as taught by Butler in order to identify and prevent counterfeit parts (Butler e.g. [0467]).
As per claims 3, 10, and 17 (Original), Lawson in view of Butler, Diorio, and Fredrich teach the apparatus of claim 1, computer-readable storage medium of claim 8, and method of claim 15, Lawson in view of Butler, do not explicitly teach, however, Diorio teaches wherein the certificate generator is to provide the certificate of quality to a computing device at the first location. (Diorio e.g. Diorio teaches a RFID system endorsing an RFID tag which includes authenticating the RFID tag and validating one or more certificates (col. 3 lines 41-47). In some applications, the reader may read a certificate directly from the tag. In other applications, the reader may construct a certificate (i.e. certificate generator) from the tag ID and one or more assertions accessible to the reader (col. 5 lines 25-28 & Fig. 9).  Certificate 636 may be stored in a portion 635 of tag memory 630 that is readable by an external device (e.g. reader or RFID-enable mobile device) (col. 12 lines 12-13 & Fig. 6). The certificates may indicate whether product has been approved by one or more entities (e.g. NGOs, governments, laboratories, etc.), whether it meets safety standards, IP licensure requirements, etc. (i.e. usable) (col. 12 lines 12-24).
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Lawson in view of Butler’s product tracking/inventory system to include a certificate generator as taught by Diorio in order to determine if the product is authentic or counterfeit and to verify attributes (Diorio e.g. col. 2 lines 9-19).
As per claims 4, 11, and 18 (Original), Lawson in view of Butler, Diorio, and Fredrich teach the apparatus of claim 1, computer-readable storage medium of claim 8, and method of claim 15, Lawson also teaches wherein the inventory predictor is to include a digital twin of the first location to model operation of the first location and use of the product at the first location. (Lawson e.g. Fig. 4, Fig. 4 cloud-based product tracking system includes data model 422 (i.e. digital twin). Data model 422 can represent an industrial enterprise in terms of multiple hierarchical levels, where each level comprises units of the enterprise organized as instances of types and their properties such as assets, structures, and processes [0073]. In addition to modeling the plant facilities within a supply chain entity, data model 422 can also model the larger supply chain in order to more accurately determine a current or predicted status of a product within the supply chain [0076]. Data model 422 models relationships between the various segments of the supply chain [0081]. Tracking component 412 may determine a rate at which the product is sold at the retail entities, and assess whether present and future inventory levels will meet this demand based on current inventory level, etc. based in part on supply chain interdependencies identified by correlation component 406 and/or data model 422 [0084].)
As per claims 5, 12, and 19 (Original), Lawson in view of Butler, Diorio, and Fredrich teach the apparatus of claim 1, computer-readable storage medium of claim 8, and method of claim 15, Lawson in view of Butler and Diorio do not explicitly teach, however, Fredrich teaches wherein the inventory predictor is to include a machine learning model to process information regarding the product and the first location to generate a prediction of timing for exhaustion of the product at the first location. (Fredrich e.g. Figs. 1 and 9, Distribution predictor 114 may be configured to predict a point in time (or a range of time) at which an item may be exhausted [0029]. Distribution calculator 116 may compute a projected date of depletion 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Lawson in view of Butler and Diorio’s product tracking/inventory system to include an inventory predictor that predicts time for exhaustion of a product as taught by Fredrich in order to provide an opportunity to replenish the item prior to exhaustion (Fredrich [0029] and [0048]).
As per claim 6 (Previously Presented), Lawson in view of Butler, Diorio, and Fredrich teach the apparatus of claim 1, Lawson teaches wherein the inventory management server apparatus is at least one of a management cloud system or an inventory cloud system (Lawson e.g. Figs. 3-4, Fig. 3 shows a cloud-based architecture for tracking product through an industrial supply chain [0014]. Cloud platform 302 can execute product tracking services that aggregate and correlate data provided by the various supply chain stages, and provide information about a products state within the supply chain based on the analysis. These cloud-based services can include, but are not limited to, tracking the product’s physical location within the supply chain, dynamically managing inventory based on demand data and current production statuses, dynamically managing orders for materials or products based on comparisons between pending orders and a current state of an ordered product, providing metrics relating to the flow of 
As per claims 7 and 14 (Original), Lawson in view of Butler, Diorio, and Fredrich teach the apparatus of claim 1 and computer-readable storage medium of claim 8, Lawson in view of Butler also teach wherein the radiofrequency identification circuit is a gamma radiation-resistant circuit to be integrated with a container holding the product.
Lawson teaches a radiofrequency identification circuit (Lawson e.g. Product lots can be tracked through portions of the Supply chain using radio frequency identification (RFID) tags physically attached to the lots [0070].)
 		Lawson does not explicitly teach, wherein the radiofrequency identification circuit is a gamma radiation-resistant circuit to be integrated with a container holding the product.
However, Butler teaches wherein the radiofrequency identification circuit is a gamma radiation-resistant circuit to be integrated with a container holding the product (Butler e.g. A system and method for a radio frequency identification (RFID) tag with a hardened memory that retains data stored in the OTP non-volatile memory location through exposure to an ionizing radiation (e.g. gamma radiation, electron beam radiation, and the like) [0012]. A container for a pharmaceutical product, for example, may bear a medical RFID tag 2118 with information about the drug, its lot number, its production history, and the like (Fig. 21 and [0594]).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Lawson’s RFID tag to include a 
As per claims 13 and 20 (Original), Lawson in view of Butler, Diorio, and Fredrich teach the computer-readable storage medium of claim 8 and method of claim 15, Lawson teaches wherein the at least one processor is to be implemented on at least one of a management cloud system or an inventory cloud. (Lawson e.g. Figs. 3-4, Fig. 3 shows a cloud-based architecture for tracking product through an industrial supply chain [0014]. Cloud platform 302 can execute product tracking services that aggregate and correlate data provided by the various supply chain stages, and provide information about a products state within the supply chain based on the analysis. These cloud-based services can include, but are not limited to, tracking the product’s physical location within the supply chain, dynamically managing inventory based on demand data and current production statuses, dynamically managing orders for materials or products based on comparisons between pending orders and a current state of an ordered product, providing metrics relating to the flow of products through the supply chain, or identifying and trouble-shooting inefficiencies in product flows through the supply chain [0047].)

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624